DETAILED ACTION
Status of Claims
Claims 1, 2, 5-7, 11-13, 15-17, and 19-22 have been amended in the response received 9/7/2022.
Claims 9 and 18 have been previously canceled in the response received 8/16/2022.
Accordingly, claims 1-8, 10-17, and 19-22 are pending.
Claims 1-8, 10-17, and 19-22 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8, 10-17, and 20-22 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) and 35 U.S.C. 101, set forth in this Office action.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,546,338 (hereinafter ’338 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 19 of the pending application read on claim 19 of the ‘338 patent. 

‘338 patent
Instant claims
Explanation
A place recommending apparatus comprising: 
A place recommending apparatus comprising: 

a communicator; and
a communicator; and


a memory including a database;

Examiner note: this is referenced in another limitation of claim 19 of the '388 patent in claiming establishing a database
at least one processor coupled with the communicator and configured to: 
at least one processor coupled with the communicator the at least one processor being configured to: 

collect sensor data, obtained from one or more sensors, and location information from at least one of a plurality of devices;  
receive real-time ambient environment information from a plurality of devices located remotely from the place recommending apparatus;
The ‘388 patent does not explicitly disclose:
 
A plurality of devices located remotely from the place recommending apparatus. 
 
However, Flores teaches a place recommending apparatus which is remotely located from the device (Flores, see at least: Fig. 1 displays a recommendation server 120 separate from mobile phone 110. [0022] discloses “server 120 can provide a ‘best fit’ follow up recommendation (e.g., next activity/point of interest.”).
 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed for the place recommending apparatus was remotely located from the device as taught by Flores in the POI recommendation system of the ‘388 Patent, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It also would have enhanced the user experience by gathering real-time, dynamic information (Flores: [0001]-[0004]).
establish a database for the ambient environment information, by using the collected sensor data;
store the received real-time ambient environment information in the database;


receive a Point of Interest (POI) information recommendation request including user-desired ambient environment information of a potential location, 
receive, from a device, real-time ambient environment information of the device and a point of interest (POI) information recommendation request including at least one sensor data value, wherein the at least one sensor data value corresponds to information with respect to a user-desired ambient environment, and wherein the real-time ambient information of the device is obtained by at least one sensor of the device; 

generate a recommendation of a place among the plurality of places in response to the transmitted POI information recommendation request based on the received user-desired ambient environment information of the potential location and the database for the ambient environment information; and 
identify at least one recommended place as at least one place corresponding to the at least one sensor data value based on the real-time ambient environment information stored in the database;  
 
generate, as a response to the received POI information recommendation request, recommendation information including information about the at least one recommended place and real-time ambient environment information corresponding to each of the at least one recommended place in response to the received POI information recommendation request; and 

transmit the recommendation response for the user to recognize environment information related to the POI without visiting the POI and know the environment information related to the POI in real time based on current ambient environment information associated with the POI.
transmit, to the device, the generated recommendation information.





It is noted that claim 19 of the application includes the limitation of “information of user-desired ambient environment,” while claim 19 of the ‘338 patent recites “sensor data”. The “sensor data” of the ‘338 patent is described by the ‘338 patent as including “information regarding the user-desired environment.” See ‘338 col. 5, ln. 14-24. Therefore, the “information of user-desired ambient environment” is interpreted to be the “sensor data” of the ‘338 patent since “sensor data” is defined to be “information regarding the user-desired environment.”

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-17, and 20-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 12, and 20 recite: “converting, by the at least one processor, to at least one sensor data value corresponding to the information with respect to the user-desired ambient environment.” The limitations render the claims indefinite because it is unclear what is being converted to at least one sensor data value. The limitation does not describe anything that has been converted to the at least one sensor data value but rather omits any mention of the object that is being converted. As such, the metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of what is being converted to at least one sensor data value.
The specification describes that “environment description phrases are converted into sensor data and sensor data is converted into environment description phrases.” Specification: [0042]. Figure 4 similarly displays taking a user-desired environment information 410 and converting it to environmental features such as “Bright”, “Silent”, “Cozy”, and “Sunny”. 
Therefore, for the purposes of examination, the Examiner will interpret the claims to recite:
converting, by the at least one processor, the request to at least one sensor data value corresponding to the information with respect to the user-desired ambient environment. 
Claims 2-8, 10, 11, 13-17, 21, and 22 inherit the deficiencies of claims 1, 12, and 20.







	




	
	
	
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-17, and 19-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the Alice/Mayo test the claims are directed to statutory categories. Specifically, the method, as claimed in claim 1, is directed to a process. Additionally, the first device and place recommending apparatus, as claimed in claims 12 and 19, are directed to apparatuses. 
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention recites the abstract idea of recommending a point of interest. Specifically, representative claim 1 recites the abstract idea of: 
obtaining a request including information with respect to a user-desired ambient environment by a user; 
converting, to at least one sensor data value corresponding to the information with respect to the user-desired ambient environment;
transmitting real-time ambient environment information of the device and a point of interest (POI) information recommendation request including the at least one sensor data value, wherein real-time ambient environment information; 
receiving as a response to the transmitted POI information recommendation request, recommendation including information about at least one recommended place and real-time ambient environment information corresponding to each of the at least one recommended place wherein the at least one recommended place is identified as at least one place corresponding to the at least one sensor data value based on real-time ambient environment information collected; and 
displaying the information about the at least one recommended place and the real-time ambient environment information corresponding to the each of the at least one recommended place included in the received recommendation information.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. As described in the 2019 PEG, one enumerated grouping of abstract ideas includes mental processes which include “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of recommending points of interest, as noted above. The recited limitations of representative claim 1 recite an abstract idea because they are considered to be mental processes. In this case, obtaining information of a user-desired ambient environment, transmitting a recommendation request including the user-desired ambient environment, and receiving/displaying a recommendation of a point of interest in response to the request are types of observation. Converting sensor data values is a type of evaluation. Additionally, while not claimed, any type of analysis that is occurring to determine a suitable point of interest that matches the user-desired ambient environment is a type of evaluation. Thus, representative claim 1 recites an abstract idea.	
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. As stated in the 2019 PEG, when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use,” the judicial exception has not been integrated into a practical application. In this case, representative claim 1 includes additional elements such as a device, a place recommending apparatus, at least one processor, at least one sensor of the device, and a plurality of devices. Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 (Fed. Cir. 2016). Similarly, specifying that the abstract idea of recommending points of interest occurs within an electronic world merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, the additional elements do not integrate the judicial exception into a practical application of the abstract idea of recommending points of interest and, thus, representative claim 1 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘ad[d] nothing…that is not already present when the steps are considered separately’… [and] [v]iewed as a whole…[the] claims simply recite intermediated settlement as performed by a generic computer.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 217, (2014) (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible. 
Dependent claims 2-8, 10, 11, and 21 do not aid in the eligibility of independent claim 1. For example, claims 2-8 and 11 merely further define the abstract limitations of claim 1. Additionally, claims 10 and 21 merely provides further embellishments of the limitations recited in independent claim 1. 
Furthermore, it is noted that certain claims include additional elements: an application running on the first device (claims 3 & 4) and one or more sensors (claim 10). However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use and thus do not act to integrate the abstract idea into a practical application of the abstract idea. Additionally, the additional elements do not amount to significantly more because they amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. 
Thus, dependent claims 2-8, 10, 11, and 21 are also ineligible. Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking a first device and place recommending apparatus, claims 12-17, 19, 20, and 22 remain only broadly and generally defined, with the claimed functionality paralleling that of method claims 1-8, 10, 11, and 21. Therefore, the claims recite the same abstract idea as that recited in claims 1-8, 10, 11, and 21.
It is noted that certain claims include additional elements: the first device comprising a communicator and at least one processor coupled with the communicator and one or more sensors (claim 12) and a place recommending apparatus comprising a communicator and at least one processor coupled with the communicator (claim 19). However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use and thus do not act to integrate the abstract idea into a practical application of the abstract idea. Additionally, the additional elements do not amount to significantly more because they amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. 
As such, claims 12-17, 19, 20, and 22 are rejected for at least similar rationale as discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0168347 A1 (hereinafter Childress) in view of US 2013/0024203 A1 (hereinafter Flores).

Regarding claim 19, Childress discloses a place recommending apparatus comprising: 
a communicator (Childress, see at least: Fig. 1); and 
a memory including a database (Childress, see at least: [0026]-[0028], Fig. 1, Fig. 2);
at least one processor coupled with the communicator (Childress, see at least: Fig. 1) the at least one processor being configured to: 
receive real-time ambient environment information from a plurality of devices located remotely from the place recommending apparatus (Childress, see at least: [0049] discloses “the optimal space analyzer then uses algorithms to compare the optimized establishment characteristics [i.e., real-time environment information] of the optimizing device against the user’s preferences [i.e., information of user-desired ambient environment]…and generates a ranking of physical spaces that matches the user’s preferences [i.e., recommendation of POI information].” See also, Fig. 5);
receive, from a device, real-time ambient environment information of the device and a point of interest (POI) information recommendation request including at least one sensor data value, wherein the at least one sensor data value corresponds to information with respect to a user-desired ambient environment, and wherein the real-time ambient information of the device is obtained by at least one sensor of the device (Childress, see at least: [0047] discloses “user request for a suitable physical space is detected…via the user interface of a requestor device,” wherein “the user submits a request for broadcasts from optimizing devices…in order to find a physical space with certain characteristics.” [0049] discloses “the optimal space analyzer then uses algorithms to compare the optimized establishment characteristics [i.e., real-time environment information] of the optimizing device against the user’s preferences [i.e., information of user-desired ambient environment]…and generates a ranking of physical spaces that matches the user’s preferences [i.e., recommendation of POI information].” See also, Fig. 4, Fig. 5); 
identify at least one recommended place as at least one place corresponding to the at least one sensor data value based on the real-time ambient environment information (Childress, see at least: [0049] discloses “the optimal space analyzer then uses algorithms to compare the optimized establishment characteristics [i.e., current environment information] of the optimizing device against the user’s preferences [i.e., information of user-desired ambient environment]…and generates a ranking of physical spaces that matches the user’s preferences [i.e., recommendation of POI information].” See also, [0050] disclosing “the optimal space analyzer returns the result to the user via the user interface.” See also, Fig. 5);  
24Docket No.: 1900.1423Cgenerate, as a response to the received POI information recommendation request, recommendation information including information about the at least one recommended place and real-time ambient environment information corresponding to each of the at least one recommended place in response to the received POI information recommendation request (Childress, see at least: [0049] discloses “the optimal space analyzer then uses algorithms to compare the optimized establishment characteristics [i.e., real-time environment information] of the optimizing device against the user’s preferences [i.e., information of user-desired ambient environment]…and generates a ranking of physical spaces that matches the user’s preferences [i.e., recommendation of POI information].” See also, [0050] disclosing “the optimal space analyzer returns the result to the user via the user interface.” See also, Fig. 5); and 
transmit, to the device, the generated recommendation information (Childress, see at least: [0050] discloses “the optimal space analyzer returns the result to the user via the user interface.” See also, Fig. 5).  
Although disclosing receiving a recommendation of a POI and providing the recommendation for the user, Childress does not explicitly disclose:
store the received real-time ambient environment information in the database, 
a device remotely located from the place recommending apparatus, and
the recommendation for the user to recognize real-time environment information related to the POI in real time without visiting the POI, wherein the recommendation of the POI information includes real-time environment information identified for at least one recommended place based on the real-time environment information of the plurality of devices.
However, Flores teaches:
store the received real-time ambient environment information in the database (Flores, see at least: [0043] teaches “historic data component 229 can maintain data sets of a previously collected information (e.g., telemetry 272…), which may be maintained in data store 230.”);
a device remotely located from the place recommending apparatus (Flores, see at least: Fig. 1 displays a recommendation server 120 separate from mobile phone 110. [0022] discloses “server 120 can provide a ‘best fit’ follow up recommendation (e.g., next activity/point of interest.”); and 
wherein the recommendation of the POI information is based on the real-time environment information of the plurality of devices (Flores, see at least: [0028] discloses “recommendation 124 can include…reservation information, point of interest event information, and the like.”).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included a memory including a database to store the real-time environment information related to a plurality of places in real time, a device remotely located from the place recommending apparatus, and wherein the recommendation of the POI information is based on the real-time environment information of the plurality of devices as taught by Flores in the POI recommendation system of Childress because it would have enhanced the user experience by gathering real-time, dynamic information (Flores: [0001]-[0004]).


Response to Arguments
With respect to the double patenting rejections, Applicant's amendments to claims 1-8, 10-17, and 20-22 have rendered the rejections moot. As such, the rejections have hereby been withdrawn. 
However, claim 19 has not been amended in a similar manner as the other claims. Therefore, the rejection of claim 19 is hereby maintained. 
	
With respect to the rejections made under 35 U.S.C. 101, Applicant’s arguments been fully considered but are not persuasive. As such, the rejection is hereby maintained for at least the reasons described above. 

With respect to the rejections under 35 U.S.C. 103, Applicant's arguments and amendments have been fully considered and are persuasive with respect to claims 1-8, 10-17, and 20-22. As such, the rejections of these claims have been withdrawn. 
However, claim 19 has not been amended in a similar manner as the other claims. Therefore, the rejection of claim 19 is hereby maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON G WOOD whose telephone number is (571)431-0769. The examiner can normally be reached M-F 8:00 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLISON G WOOD/Primary Examiner, Art Unit 3625